Citation Nr: 1441216	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, not including radiculopathy of the left lower extremity, due to degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for gum pain for compensation purposes.  

4.  Entitlement to a disability rating in excess of 20 percent, prior to December 17, 2010, and in excess of 40 percent from December 17, 2010, to June 9, 2011, and from August 1, 2011, for degenerative disc disease of the lumbar spine.  

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity secondary to degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007, July 2009, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the August 2007 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine (assigned a 20 percent rating), denied service connection for peripheral neuropathy of the bilateral lower extremities, and denied service connection for a bilateral knee disorder.  

In the July 2009 rating decision, the RO denied service connection for gum problems for compensation purposes and temporarily increased the Veteran's back disorder to 100 percent following surgery between June 18, 2008, to July 31, 2008.  A 20 percent rating was assigned, effective August 1, 2008.  In the April 2011 rating decision, the RO increased the Veteran's rating for his back disorder to 40 percent disabling.  Of note, another temporary 100 percent disability rating was assigned from June 10, 2011, to July 31, 2011.  The 40 percent rating was continued thereafter.  The Veteran has continued his disagreement with the ratings assigned for his back disorder.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2012 rating decision, the RO granted service connection for radiculopathy of the left lower extremity, secondary to his service-connected degenerative disc disease of the lumbar spine.  The RO awarded a 20 percent rating, effective September 21, 2012.  Because radiculopathy of the left lower extremity was awarded during the course of the appeal for the Veteran's back disability, and because consideration of awarding separate evaluations for neurological manifestations of lumbar spine disability is specifically directed under the current rating criteria applicable to the spine, the Board believes that this separate evaluation is part and parcel of the back claim that has been perfected on appeal, and its propriety will be considered in the decision below.

In March 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an increased rating for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently have peripheral neuropathy of the bilateral lower extremities.  

2.  The Veteran is not shown to have a compensable dental disability.

3.  For the entire timeframe on appeal, the Veteran's degenerative disc disease of has been effectively manifested by limitation of forward flexion of the thoracolumbar spine of less than 30 degrees, but at no time during the appeal period has it been productive of unfavorable ankylosis or incapacitating episodes lasting six weeks; radiculopathy of the right lower extremity has not been shown.

4.  The Veteran's radiculopathy of the left lower extremity was manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).

3.  The criteria for a 40 percent disability rating prior to December 17, 2010, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met at any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2007 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection and increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in September 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have a current diagnosis of peripheral neuropathy due to an event, disease, or injury incurred during active service.  Therefore, as the findings were based on review of the claims file, including the Veteran's statements, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in September 2012.  The VA examination reports of record are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the September 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For certain chronic disorders, including peripheral neuropathy, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2013).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2013). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve. Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

III. Dental

Service connection for compensation purposes can only be established for certain types of dental and oral conditions, which are listed under 38 C.F.R. § 4.150 (e.g., impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla).  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Further, compensation is available for loss of teeth only if trauma or disease such as osteomyelitis (but not periodontal disease) caused the loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  Id.

Factual Background and Analysis

I. Service Connection

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities secondary to his service-connected back disorder.  As noted above, service connection for radiculopathy of the left lower extremity was granted in an October 2012 rating decision.  As clarified during his March 2013 hearing, the Veteran was claiming peripheral neuropathy separate from any radiculopathy of the bilateral lower extremities.  

As to the claim for service connection for peripheral neuropathy, there is no evidence that the disorder currently exists.  The Veteran's claim file reflects that he receives some medical treatment from the VA and has undergone numerous examinations related to his low back disorder; however, there is no indication of peripheral neuropathy of either lower extremity in the medical evidence.  Based on the evidence of record at this time, there is no diagnosis of the claimed disability. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  To the extent that the Veteran is claiming radicular symptoms in the bilateral lower extremities-these symptoms are addressed in the increased rating section below.  

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Board finds more probative the medical records which are completely devoid of any complaints or diagnosis of peripheral neuropathy of the bilateral lower extremities.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection is not warranted for this disability on appeal.

II. Increased Rating

The Veteran seeks ratings in excess of 20 percent prior to December 17, 2010, and in excess of 40 percent from December 17, 2010, to June 9, 2011, and from August 1, 2011, for degenerative disc disease of the lumbar spine.

By way of background, service connection for degenerative disc disease of the lumbar spine was granted in a November 2011 rating decision.  A 20 percent rating was assigned, effective March 20, 2000.  The Veteran filed his current request for increase in May 2007.  

In support of the Veteran's claim, his private chiropractor submitted a statement indicating that the Veteran experiences symptoms of pain, numbness, and tingling into both lower extremities.  Upon initial examination, the chiropractor noted that the Veteran had sciatic due to the disc lesion with right posterior pelvic torsion.  The chiropractor noted that the Veteran "presented with moderate swelling and hypertonicity of the lumbar paravertebral musculature."  And opined that this "most likely is due to biomechanical compensation of the lower extremities due to the lumbo-sacral pain and [s]ciatica."  Straight leg testing was positive at 45 degrees on the right and 50 degrees on the left.  The chiropractor indicated that the Veteran experiences flare-ups of back pain "pretty often" and is unable to perform some of his activities of daily living and hobbies.  He is unable to lift his child due to back pain.  

Following the May 2007 request for increase, the Veteran was afforded a VA examination of the spine in July 2007, during which he was diagnosed as having degenerative disc disease of L4-5 with mild central disc protrusion, and L4-5 degenerative facet arthropathy.  There was no evidence of central canal stenosis or neural foraminal narrowing, nor was there any significant alignment abnormality.  The Veteran reported low back pain that is usually aggravated with every movement.  He advised that walking for 20 to 30 minutes or standing for long periods of time will cause a lot of pain across his low back.  He stated that during a flare-up, he experiences limitation of motion.  He denied the use of a back brace, but sometimes uses a heating paid or ice pack.  The Veteran stated that he had to quit his job as a US Air Marshal due to prolonged sitting in a plane and that he could not stand anymore.  In describing the impact on his daily activities, the Veteran reported pain radiation with tingling and numbness on the gluteal area, back of thighs, and lower legs.  He stated that these lower leg symptoms increase when back pain increases.  He advised that he has called in sick at least 4 to 5 days in the last 12 months due to back pain (not prescribed by a doctor).  

Physical examination revealed normal posture and gait.  Range of motion testing revealed forward flexion from 0 to 45 degrees, with pain beginning at 45 degrees and to 45 degrees following repetitive testing.  Bilateral flexion and rotation are from 0 to 30 degrees in both directions.  Extension is from 0 to 25 degrees.  The examiner indicated that there was no loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  Sensory examination revealed dullness on posterior aspect of the distal lower extremities, but otherwise had no sensory deficits.  The examiner opined that although the Veteran subjectively reports symptoms of radiculopathy in the bilateral lower extremities, his symptoms are not supported by the objective evidence of record (x-ray and MRI findings).  

The Veteran was afforded another VA spine examination in January 2009, during which he reported low back pain with radiation of the pain into the lower extremities.  He described the pain as sharp with variable intensity, occurs daily, and is unrelenting.  The pain worsens with walking, lifting, sitting, standing, and lying down.  He said the symptoms are somewhat improved with heat.  He advised that he is able to walk approximately 5 minutes before the pain is severe enough that he has to stop and rest.  He denied any bowel or bladder complaints, and does not use any assistive devices.  The Veteran endorsed problems with bathing and dressing due to severe pain.  He stopped all recreational activities and is unable to walk or exercise.  He advised that the back pain slows him down "remarkably" at work.  The Veteran reported 35 days in the last 12 months of physician-sanctioned days of work lost due to acute flares or incapacitation following surgery.  

Physical examination revealed forward flexion of the lumbar spine from 0 to 40 degrees, with pain from 0 to 40 degrees; extension from 0 to 15 degrees, with pain; lateral motion from 0 to 20 degrees to the right and left, with pain at 20 degrees; and rotary motion from 0 to 20 degrees to the right and left with pain at 20 degrees.  There was tenderness from L3-5, with 2+ spams.  Straight leg testing was negative on the right, but positive at 45 degrees on the left with radicular pain.  The Veteran's gait was antalgic to the left secondary to back pain.  Reflexes and strength testing were normal.  Neurological and sensory examination reveals decreased sensation over the left lateral leg and thigh.  MRI revealed L5-S1 left paracentral disc herniation and spinal stenosis at that level.  The examiner described the Veteran's low back disorder as severe. 

In December 2010, the Veteran was afforded another VA examination of the spine, during which he reported similar symptoms as in previous VA examinations.  Noted was the Veteran's history of laminectomy on the spine wherein numerous small free segments and one large free segment from the disc were removed from L4-5.  The examiner noted that this "seemed to decompress the nerve root and spinal cord."  The Veteran described experiencing severe flare-ups, weekly, that last one to two days.  If he sits or stands too long, bends the wrong way, gets out of a chair too fast, sits down in a chair too fast, or hitting a bump while driving, his pain increases.  He advised that due to his back problems, he switched to a sit-down job.  The Veteran denied any bowel or bladder symptoms, but does experience decreased motion, stiffness, weakness, spasm, and pain.  There is no history of fatigue.  The Veteran described the pain in the low back (left toward the center) that sometimes radiates down to the lower legs.  The pain was noted to be a constant, dull pain that is sometimes sharp in exacerbation.  Last summer, the Veteran reported having to take two weeks off from work due to back pain (prescribed by his VA primary provider) with a total of about 2 weeks in smaller intervals.  

Physical examination revealed normal appearance of the spine and normal gait.  There was no evidence of abnormal spinal curvatures or ankylosis.  Muscle examination revealed guarding, pain with motion, and tenderness of the thoracolumbar sacrospinalis.  Range of motion showed forward flexion from 0 to 25 degrees, and extension from 0 to 5 degrees.  Bilateral flexion to 30 degrees and bilateral rotation to 20 degrees in all directions.  There was objective evidence of pain on active range of motion.  Following repetitive motion testing, flexion was from 0 to 20 degrees, extension was unchanged, bilateral flexion was to 20 degrees, and bilateral rotation was unchanged.  Reflexes were normal.  Sensory examination was normal in both lower extremities.  The examiner indicated that the Veteran seemed very guarded during his range of motion testing, but it did not seem to be feigned pain.  The Veteran reported losing 4 weeks of work in the last 12 months due to back pain exacerbations.  Since his last examination, the Veteran reported going from employment which included flying a helicopter to a desk job due to pain.  Following diagnostic testing, the examiner diagnosed degenerative disc disease of the lumbar spine with osteoarthritis.  This caused increased work absenteeism, decreased concentration, poor social interactions, decreased mobility, problems with lifting/carrying, weakness/fatigue, and pain.  He advised that he was more "cross" with his wife and kids due to constant pain.  The most time off of work ordered by a physician was two weeks.  

The Veteran underwent another surgery of the spine in June 2011 due to a herniated disc and compression of the nerve root.  This procedure included laminectomy L4-5 (left), lysis of multiple adhesions, interbody discectomy, foraminotomy, decompression, facetectomy, and removal of multiple adhesions.  

The Veteran underwent another VA examination of the spine in September 2012, during which he reported similar symptoms and weekly flare-ups as in previous VA examinations.  Range of motion testing revealed forward flexion from 0 to 50 degrees, with painful motion beginning at 0 degrees; extension from 0 to 20 degrees, with painful motion beginning at 0 degrees; right and left lateral flexion from 0 to 20 degrees, with painful motion beginning at 0 degrees; and left and right lateral rotation from 0 to 25 degrees, with painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive testing without additional limitation of motion in any direction.  The examiner indicated that the Veteran had less movement than normal and pain on movement following repetitive testing.  

The examiner noted left lower paraspinous spasm.  There was guarding and/or muscle spasm present, but it does not cause abnormal gait or spinal contour.  Muscle strength was within normal limits in all areas and there was no evidence of muscle atrophy.  Reflexes were also within normal limits.  Sensory examination was normal in both lower extremities, straight leg testing was negative in both lower extremities.  The Veteran was found to have moderate radiculopathy in the left lower extremity.  No radiculopathy was found in the right lower extremity.  The Veteran exhibited no other neurological manifestations of his low back disorder.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran uses a back brace on a regular basis for treatment of his symptoms.  The examiner noted that the Veteran's back symptoms impact his ability to work inasmuch as the Veteran has pain with walking, sitting, lifting, and exercising.  

During the Veteran's hearing, he reported that his symptoms were basically the same since his September 2012 VA examination.  He said that there is a definite worsening since his claim for increase in the mid- to late-2000s.  A review of relevant VA treatment records show continued treatment with medications for his back disorder.  

Upon careful review of the evidence of record, the Board finds all reasonable doubt in the Veteran's favor and awards a 40 percent rating, but no higher, prior to December 17, 2010, for his low back disorder.  However, the Board finds that the preponderance of the evidence is against awarding a rating in excess of 40 percent at any time during the appeal periods.  

Although the Veteran's range of motion in the lumbar spine varied prior to December 17, 2010, the January 2009 VA examination clearly showed painful motion in all ranges of motion (beginning at 0 degrees).  Nevertheless, the Board finds that the symptoms associated with his low back disorder, including consideration the objective evidence of painful motion, are most analogous to those associated with a 40 percent rating under Diagnostic Code 5243.  

The Board acknowledges that the Veteran has had periods when his symptoms were less severe than currently noted, as referenced by the 20 percent rating assigned prior to December 17, 2012.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the more favorable 40 percent evaluation for the entire timeframe on appeal should be assigned (other than the two periods of temporary 100 percent ratings).

The Board finds that a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not available during any timeframe on appeal.  

The Veteran is entitled to a schedular evaluation in excess of 40 percent only on two bases: 1) unfavorable ankylosis of the entire thoracolumbar spine, or 2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  Notably, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the multiple VA examinations during the appeal period.  These examination reports show limited ranges of motion, and the September 2012 VA examination shows painful motion beginning at 0 degrees in all ranges of motion.  These examination reports, however, show no evidence of ankylosis of any kind in the thoracolumbar spine.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any ankylosis or limitation of motion is already contemplated by the current 40 percent evaluation. 

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the VA examination reports show no more than 2 weeks of incapacitating episodes (physician prescribed) in the any 12-month period.  Nevertheless, there is no evidence in the record to indicate that the Veteran had six weeks or more of incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board has, in part, based the increase prior to December 17, 2010, to 40 percent, due to painful motion.  Based on the evidence, the Board finds that although the Veteran had additional limitations on repetition during the appeal period, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the claimed radiculopathy, the Board finds the preponderance of the evidence is against awarding a separate rating for radiculopathy of the right lower extremity or an evaluation in excess of 20 percent for radiculopathy of the left lower extremity.  

Based on the evidence, the Board does not find that higher evaluations are warranted for the Veteran's neurological deficits.  The current 20 percent evaluation adequately portrayed the Veteran's disability level.  Throughout the timeframe on appeal, neurological examinations have slightly varied with respect to his left lower extremity.  In general, the Veteran's motor examinations have revealed normal tone and strength in the left lower extremity, with intermittent findings pain/paresthesias/dysesthesias.  Furthermore, the evidence does not reflect that the Veteran has any objective neurological symptoms in his right lower extremity to warrant a separate evaluation.

The Board notes that the Veteran is competent to report that his disabilities are worsening.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's back disability and radiculopathy of the left lower extremity are appropriate.

In sum, the Board finds that an evaluation in excess of 40 percent for the lumbar spine disability, an evaluation in excess of 20 percent for left lower extremity radiculopathy, or a separate evaluation for right lower extremity radiculopathy are not met.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability with radiculopathy of the left lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function in the spine with objective evidence of radiation into the left lower extremity.  The current 40 percent rating under Diagnostic Code 5243 for the back and Diagnostic Code 8520 for the left lower extremity and are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his VA examinations he has not contended he is unemployable solely due to his service-connected back disability with left radiculopathy.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected back disability with radiculopathy of the left lower extremity has a profound effect on his ability to work in and of themselves.  Indeed the September 2012 examiner found that the Veteran's back disability with left radiculopathy impacts his ability tow work inasmuch as the Veteran has painful walking, sitting, and lifting.  The examiner, however, did not indicate that it causes him to be unemployable.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.
IV. 
Dental

The Veteran has claimed entitlement to service connection for gum pain secondary to in-service wisdom tooth extraction.  The Veteran has not contended that any of her teeth were removed a result of trauma or injury incurred during service, but rather his pain is due to improper wisdom tooth extraction.  

The Board acknowledges that teeth numbers 1, 16, 17, and 32 (wisdom teeth) were extracted in service in October 1997.  However, there is no lay or medical evidence indicating in-service treatment for an injury or trauma to the Veteran's mouth or teeth, or for dental disease such as osteomyelitis.  Further, there is no post-service medical evidence attributing the Veteran's tooth loss to any in-service trauma or disease such as osteomyelitis.  Further, there is no lay or medical evidence indicating that the Veteran had any loss of substance of the body of the maxilla or mandible, the ramus, the condyloid process, or the hard palate. 

The dental records show that the Veteran simply does not have a dental disability that can be service-connected for compensation purposes.  Although he sincerely believes that his current dental conditions constitute a disability for VA compensation purposes, he does not have the requisite medical knowledge and training to diagnose a dental disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Thus, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for compensation purposes.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.  

The appeal seeking service connection for a dental disability, claimed as gum pain, for compensation purposes is denied.

A 40 percent rating for the entire appeal period, but no higher, is warranted for degenerative disc disease of the lumbar spine.  

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a bilateral knee disorder.  

The Veteran contends that he has a bilateral knee disorder secondary to his service-connected back disorder.  In July 2007, the Veteran was afforded a VA examination of the spine, during which the examiner opined that the Veteran's bilateral knee complaints were not due to his service-connected back disorder.  The examiner, however, did not provide an opinion with respect to whether the Veteran's back disorder has aggravated his bilateral knee complaints.  As such, the July 2007 opinion is inadequate and a new examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral knee disorder.  The claims file, and a copy of the Board remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder is related to his military service.  If not, whether it was either (1) caused by or (2) is aggravated by the Veteran's service-connected disabilities.  

If the examiner determines that the bilateral knee disorder is aggravated by the service-connected degenerative disc disease of the lumbar spine, the examiner should report the baseline level of severity of the nonservice-connected bilateral knee disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected bilateral knee disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.
 
2.  Thereafter, readjudicate the Veteran's claim for service connection for a bilateral knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


